Citation Nr: 0415444	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  95-37 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  The appellant in this matter is the veteran's 
surviving widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  This matter was previously before 
the Board on two occasions.  Upon the Board's most recent 
review in September 2001, the Board remanded the appeal for 
further evidentiary development.  Review of the record 
indicates that the requested actions have been accomplished.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran died in February 1995 at age 73; immediate 
cause of death was myocardial infarction due to 
cardiomyopathy; valvular heart disease is noted under "Other 
significant conditions contributing to death," but not 
related to the immediate cause.

3.  Service connection was in effect for residuals of gunshot 
wounds, right jaw and neck during the veteran's lifetime; he 
did not have a claim for service connection pending at the 
time of his death.

4.  The medical evidence does not demonstrate that the 
veteran had a heart disorder or cardiovascular event at the 
time of his death, which was causally or etiologically 
related to the veteran's military service.


CONCLUSION OF LAW

The illness, injury, or event that caused the veteran's death 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As a preliminary matter, the Board notes that when the 
appellant initiated her claim seeking service connection for 
the veteran's cause of death, pertinent law and regulations 
required that VA determine whether the claim was well 
grounded.  Only if it was, could VA then assist the veteran 
in the development of pertinent facts and adjudicate the 
merits of the claims.  38 U.S.C.A. § 5107 (West 1991); Morton 
v. West, 12 Vet. App. 477, 485 (1999).  During the pendency 
of this appeal, Congress eliminated the well-grounded-claim 
requirement and enacted substantial additions and revisions 
to the law governing VA's duty to assist claimants in the 
development of their claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) 
(essentially overruling Morton).

The VCAA mandates that VA make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit, but does not require VA to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The Board 
conducted a detailed review of the claims folder and finds 
that the RO has fulfilled or surpassed the requirements of 
the VCAA in this matter.  The Board finds that numerous 
documents provided to the veteran, including the rating 
decisions dated in June 1995, October 1995 Statement of the 
Case (SOC), and supplemental SOC's in June 1996, May 2001, 
and March 2003, have satisfied the requirement at § 5103A of 
VCAA in that they clearly notify her of the evidence 
necessary to substantiate her claim.  

By letter dated in May 2003, the RO notified the appellant of 
the VCAA and informed her of how responsibilities in 
developing the record are divided in accordance with VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although 
the letter did not inform the appellant that she has up to 
one year to send in additional information, the Board notes 
that she sent in a letter in response in May 2003, indicating 
that she did not have any further evidence to submit.  
Consequently, the Board finds no prejudice. 

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The appellant's initial denial by 
the RO was in 1995, years before the passage of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the appellant that is not of record.  In this regard, the 
Board notes the appellant identified a number of records that 
were determined not to exist or further efforts to obtain 
them would be futile.  Both VAMC's identified by the 
appellant indicated there were no records on file under the 
system of records.  When the second request for Dr. Y's 
records was returned undeliverable, the RO contacted 
telephoned "information," the RO was told that there was no 
listing for the clinic in the city identified.  Requests were 
sent to M.R.K., M.D. in January 1996 and in January 2001, but 
he did not respond.  The RO informed the appellant that Dr. 
K. did not respond and requested her assistance on four 
separate occasions between April 1996 and March 2001.  The RO 
also informed the appellant of their efforts to obtain the 
identified VA records and Dr. Y's records and requested her 
assistance within 60 days.  The appellant did not respond.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty 
to assist the veteran is not a one-way street; the claimant 
also has an obligation to assist in the adjudication of his 
claim.)  

The May 2003 letter informed the appellant that VA would make 
reasonable efforts to obtain certain types of records and 
would continue to seek Federal agency records unless it is 
determined that additional efforts would be futile.  As 
stated above, the letter also informed the appellant  of what 
she was expected to provide.  Lastly, the letter did not 
advise the appellant to send in everything she had pertaining 
to her claim.  However, this advisement is not a 
"requirement."  VA OGC Prec. Op. No. 1-2004 (Feb. 24, 2004) 
apparently holds the Court's finding in Pelegrini that a 
request that a claimant provide VA with any evidence in his 
or her possession that pertains to the claim is an explicit 
requirement of 38 U.S.C. § 3.159(b) and an implicit 
requirement of section 5103(a), is non-binding obiter dictum.  
"Obiter dictum" (often abbreviated as "dictum") is "[a] 
judicial comment made during the course of delivering a 
judicial opinion . . . that is unnecessary to the decision in 
the case and therefore not precedential." Black's Law 
Dictionary 1100 (7th ed. 1999).  Precedent opinions of the 
chief legal officer of the Department and regulations of the 
Department are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  

The RO has provided the appellant  with a thorough VA 
opinion.  There is no indication of existing Federal 
Government records or other records that have been identified 
by the claimant that have not been associated with the file.  
Based on the above analysis, there is no indication in this 
case that any further notification or assistance would 
produce evidence that would change the Board's decision and, 
therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  Lastly, the Board notes 
that the appellant  testified in a personal hearing in 
December 1995.  

While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Of course, an error is not harmless when 
it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on her behalf 
and availed herself of those opportunities, appellate review 
is appropriate at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 
2002).  In order to show a chronic disease in service there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within 1 year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2003).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 
7 Vet. App. 359 (1995).

Service medical records show the veteran sustained severe, 
penetrating shell fragment wounds to the right mandibular 
region and right side of the neck.  A traumatic cicatrivial 
deformity developed secondary to the shell fragment wounds.  
The veteran also incurred a compound fracture, complete and 
comminuted to the right ramus of the mandible with painful 
residuals.  Service medical records are negative for 
diagnosis or treatment of heart disease.

Rating decision dated in October 1945 shows that service 
connection was granted the veteran with a 50 percent 
evaluation for residuals of gunshot wounds, right jaw and 
neck.

The veteran underwent numerous VA compensation and pension 
physical examinations within the first eight years following 
his discharge.  Examinations occurred in March/April 1948, 
July/August 1948, March 1950, and August 1953.  The 
March/April 1948 report shows the veteran's subjective 
complaints included severe headaches, extremely nervous, pain 
in muscles of neck on movement, and does not have full use of 
lower jaw and right arm.  His noted occupation was 
bookkeeper.  Examination indicated the cardiovascular system 
was normal.  The July/August 1948 examinations were limited 
to orthopedics and neurological examinations.  

The March 1950 examination report reflects the veteran's 
present complaints were, "I have severe headaches and I'm 
extremely nervous.  I have limited use of my right shoulder 
and arm."  He continued to be employed as a bookkeeper.  On 
examination, the veteran's cardiovascular system was normal.  
A chest x-ray was interpreted to show no evidence of 
congestive failure.  Psychiatric evaluation indicated a 
diagnosis of anxiety tension state, mild.  The August 1953 
report shows the results of a neuropsychiatric examination.  
Present complaints were "I have headaches now and then and I 
am nervous.  Noise and excitement make me nervous and then I 
have difficulty in talking.  The right side of my face is 
numb.  It goes to jerking once in a while.  Now and then my 
lower lip feels thick.  I can chew all right.  I don't sleep 
very well.  I still dream about my war experiences."  At the 
time of the examination the veteran was self-employed as an 
accountant.  The report indicates a diagnosis of anxiety 
reaction, chronic.

VA outpatient records from the VA Medical Center (VAMC), Long 
Beach, reflect treatment beginning in January 1979 and ending 
in August 1994.  Records reveal most visits were for eye care 
and treatment and very few visits for dental treatment.

Administrative records from S.H. show the veteran received 
medical treatment at S.J. Hospital and G.M. Group on various 
occasions between September 1992 and February 1995.  Claim 
data from September 1992 indicate pulmonary and respiratory 
diagnostic codes.  The diagnostic codes in March 1993 
indicate coronary atherosclerosis, mitral valve disorder, and 
other cardiopulmonary codes.  They also indicate a right/left 
cardiac catheter.  Diagnostic codes in April 1993 indicate a 
heart valve transplant and a postoperative infection.  
Diagnostic Codes in June 1994 indicate sinoatrial node 
dysfunction, atrial fibrillation, and cardiac dysrhythmia.
 
Emergency Department reports from S.J. Hospital show 
paramedics brought the veteran to the hospital in cardiac 
arrest in February 1995.  Records indicate history of a 
coronary bypass and heart valve repair.  The attending 
physician opined the cardiac arrest was most likely due to 
myocardial infarction.  Disposition reflects the veteran 
expired.

 Certificate of Death reflects the veteran died in February 
1995.  The certificate lists myocardial infarction as the 
immediate cause of death due to cardiomyopathy.  Valvular 
heart disease is noted under "Other significant conditions 
contributing to death," but not related to the immediate 
cause. 

M.P.K., M.D. wrote in March 1995 that the veteran had been 
under his care for management of coronary artery disease.  
Dr. K. noted the veteran had sustained combat related 
injuries and apparently has been under a lot of stress 
physically and emotionally from those injuries.  Noting that 
stress is a risk factor in the genesis of coronary artery 
disease, Dr. K. opined that it is likely that the veteran's 
constant stress may have contributed to his severe coronary 
artery disease.

J.S.Y., M.D. wrote in March 1995 that the 73 year-old veteran 
had been under his care for coronary artery disease and 
valvular heart disease.  He noted the veteran's history of 
sustaining a severe facial and neck injury during combat in 
World War II and underwent multiple surgeries to treat his 
injuries.  Dr. Y. opined that it is "very possible" these 
injured had aggravated the underlying heart disease and "may 
be a contributing factor of his illness."

The appellant testified during a personal hearing at the RO 
in December 1995.  Her testimony indicates as follows:

The veteran had a good cholesterol count and good blood 
pressure; the only thing he had was stress from having fought 
in the war and stress from his injuries.  (Transcript (T.) at 
pp. 3-4).  He began receiving treatment for his heart about 
three years ago.  (T. at p. 5).  He was a certified financial 
planner and a certified public accountant; he loved his work 
and did not have any stress from it.  (T. at p. 6).  The 
veteran and his spouse were happily married for 31 years and 
did not fight; he never lost his temper and had no other 
stress.  (T. at pp. 11-12).

At the time of the appellant's hearing, she submitted a short 
statement with the caption Stress and Heart Disease."  A 
handwritten notation at the bottom indicates it is from the 
American Heart Association.  The statement defines stress as 
"a term used to describe the condition that results from a 
person's response to physical, chemical, emotional, or 
environmental factors" and continues to state,
 
"A growing body of scientific evidence 
points to a relationship between the 
risk of cardiovascular disease and 
environmental and psychosocial factors-
such as job strain, social isolation, 
and personality traits.  However, little 
is known of any specific mechanism by 
which stress contributes to heart 
disease risk.  It is not known of any 
specific mechanism by which stress 
contributes to heart disease risk.  It 
is not known whether stress acts as an 
"independent" risk factor for 
cardiovascular disease.  Acute and 
chronic stress may affect other coronary 
risk factors and behaviors, such as high 
blood pressure and cholesterol levels, 
smoking, and overeating...Studies using 
psychosocial therapies to prevent second 
heart attacks are promising but he 
studies are limited by their small 
sample size and flaws in their methods.  
More data from larger samples are needed 
to clearly define the role of stress in 
heart disease risk."

In October 2000, a VA physician, apparently the Chief of the 
Cardiology Section at VAMC, Loma Linda, reviewed the 
veteran's claims file and offered an opinion on cause of 
death.  The examiner noted that there was little direct 
evidence of the presence or absence of coronary artery 
disease or the baseline condition prior to the veteran's 
death.  But for purposes of his discussion, he presumed the 
veteran had known valvular and coronary artery disease, 
suffered a cardiac arrest, and expired.  The examiner noted 
Dr. Y and Dr. K's medical opinions regarding service-
connected injuries, physical and emotional stress, and 
coronary artery disease.  The examiner used The 27th Bethesda 
Conference-Matching the Intensity of Risk Factor Management 
with the Hazard for Coronary Artery Disease Events, (Journal 
of the American College of Cardiology, April 1996, 27: 957-
1047) (Bethesda conference) as a point of reference and basis 
for his discussion.  He indicated the article outlines four 
categories of cardiovascular risk factors and their 
contribution to the development of coronary artery disease, 
and the effectiveness and practicality of their treatment.  

The VA examiner indicated the article included an extensive 
discussion about the contribution of stress to the 
development of cardiovascular disease and cardiovascular 
events.  The discussion of stress indicated moderate evidence 
to support that certain forms of emotional disturbances may 
contribute to the likelihood of having a cardiac event.  Most 
studies have focused on the issue of "Type A" behavior 
pattern, which appears to have aggression as the 
determinative feature.  Depression is the other emotional 
disturbance that has been associated with an increase of 
death post myocardial infarction.  The examiner pointed out 
there is no data to demonstrate treatment of any form of 
emotional stress has any effect on the outcome of coronary 
artery disease.  The examiner stated that based on many other 
published sources and his own experience, the vast majority 
of patients with coronary artery disease have one or more of 
the Category One or Two risk factors.  category One risk 
factors are those for which interventions have been proved to 
decrease the incidence of coronary heart disease events, 
e.g., smoking cessation, elevated LDL, cholesterol, 
hypertension, left ventricular hypertrophy, and thombogenic 
factors.  Category Two risk factor is associated with 
increased coronary disease risk and which, if modified, are 
likely to lower the incidence of events, e.g.,  diabetes, 
physical inactivity, low HDL cholesterol, obesity, and 
postmenopausal status.  The examiner stated that aside from 
age and sex, the risk factors in these two categories have 
been the most predictive of the development of coronary 
artery disease, and subsequent myocardial infarction and 
cardiovascular death.  He concluded that there was no 
information in the veteran's record to indicate the presence 
or absence of any risk factor except for his gender, age, and 
the presence of emotional stress.  Based on the limited 
information available, the examiner found it impossible to 
state with any assurance that emotional stress played a 
substantial role in the veteran's cardiac arrest.  Clearly, 
he said, stress was not the immediate cause of death and it 
would be difficult to substantiate stress as a contributing 
cause of death.  More information, he indicated, would enable 
him to be more specific as to what he considered the likely 
causes of the veteran's coronary artery disease.

  
II.  Analysis

In order to prevail on a claim for service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of a 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In claims of 
service connection for the cause of death of the veteran, the 
first requirement of a current disability will always have 
been met, the current disability being the condition that 
caused the veteran to die; however, the last two requirements 
for a service-connected claim must be supported by the 
record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).  
The appellant's contention is that the veteran suffered from 
significant stress as a result of his service-connected 
injuries.  Two physicians, Dr. Y and Dr. K, treated the 
veteran in some capacity and have offered medical opinions 
that support the appellant's theory.  The VA examiner also 
offered an opinion on the relationship between the veteran's 
service and cause of death.  His opinion is in conflict with 
the two private physicians. Consequently, in order to resolve 
the appeal, the Board must weigh the probative value of all 
medical opinions presented.  In this regard, the Board may 
not rely upon its own unsubstantiated medical conclusions to 
reject expert medical evidence in the record.  Rather, the 
Board may reject a claimant's medical evidence only on the 
basis of other independent medical evidence.  Shipwash v. 
Brown, 8 Vet. App. 218, 223 (1995); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Evidence in the file, including the appellant's personal 
testimony, indicates that Dr. Y and Dr. K treated the 
veteran.  The appellant's testimony indicated Dr. Y's 
treatment of the veteran was minimal, basically limited to 
administering immunizations.  (T. at p. 8).  It is easily 
inferred from appellant's testimony that Dr. Y's opinion is 
of very limited probative value.  However, the Board does not 
rely on this inference.  Rather, the Board finds Dr. Y's 
opinion of very little probative value because his opinion is 
not substantiated by any contemporaneous treatment records.  
There is no indication in the record how long Dr. Y treated 
the veteran or what records Dr. Y had reviewed before 
offering an opinion, i.e., whether he obtained his 
information from the veteran, the appellant, or treatment 
records.  There is no indication that Dr. Y. ever treated the 
veteran for his service-connected injuries or the residuals, 
nor does he state what evidence supports a connection with 
the veteran's heart disease.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  Leshore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); see Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

The appellant's testimony indicates Dr. K's treatment was 
more extensive and specifically addressed his heart problems.  
In light of Dr. K's position, it is noted that the "treating 
physician rule" that gives the opinions of treating 
physicians greater weight in evaluating medical evidence has 
been rejected in the context of veterans benefits claims.  
See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  
Nevertheless, the Board acknowledges a relationship existed, 
apparently over the span of at least two years and that Dr. 
K. was the primary treating physician for the veteran for 
heart disease.  However, Dr. K's opinion fails to be 
probative for the same basic reasons as Dr. Y's opinion.  As 
noted with regard to the latter, there is no indication that 
Dr. K. ever treated the veteran's service-connected 
disabilities or reviewed any of his records prior to his 
initial treatment of the veteran.  He offers no basis for 
concluding that "apparently (the veteran) has been under a 
lot of stress physically and emotionally" from "combat 
related injuries."  For example, Dr. K never indicates that 
he recognized stress as a significant factor in the veteran's 
heart disease, and in recognizing this, he referred the 
veteran to a psychiatrist or other mental health professional 
to manage or alleviate the stress.  Evidence, such as this 
example, would be very probative of at least the perception 
of a relationship.  As written, Dr. K's opinion is not 
convincing of a perception of a nexus, let alone 
substantiation of a nexus.  Without contemporaneous treatment 
records to support his opinion, the Board does not find Dr. 
K's opinion to be particularly probative.

The VA examiner's opinion is limited by the circumstance that 
he never treated the veteran.  He never had the opportunity 
to discuss his symptoms and his history, or to physically 
examine the veteran.  Nonetheless, the Board finds his 
opinion to be of greater probative value than Dr. Y and Dr. 
K's opinions.  In this regard, the Board notes that Dr. Y. 
and Dr. K. do not present any facts to support their opinions 
that the VA examiner was unable to surmise from the record.  
The VA examiner concedes that he reviewed no direct evidence 
of the veteran's coronary artery disease or valvular heart 
disease, but he also proceeds on the presumption that these 
diagnoses were correct.  He had access to the veteran's 
medical history and medical evaluations from the 1940's, 
1950's, and VA treatment records from 1979-1994.  This 
extensive access to records is not apparent in Dr. Y and Dr. 
K's opinions.  But the facet of the VA examiner's opinion 
that the Board finds most probative is his use of a medical 
study from a panel of expert cardiologists, which indicates 
the absence of any definitive link between "stress" and the 
development of heart disease.  The panel apparently found the 
only evidence between emotional disturbances and cardiac 
events focused on "Type A" behavioral patterns, 
characterized by aggression; and depression as a factor that 
increasing the risk of death following a myocardial 
infarction.  Review of the record fails to disclose the any 
relationship between aggression or depression and the 
veteran.  Actually, the appellant's testimony tends to 
indicate the opposite, e.g., the veteran was never lost his 
temper and was happily married for 31 years.  (T. at pp. 11-
12).  

Dr. K and Dr. Y's opinions appear to be quite speculative in 
light of the findings of the Bethesda conference.  The Board 
also points to the statement submitted by the appellant, 
purportedly from the American Heart Association, which 
supports the VA examiner, and also substantiates the 
speculative nature of Dr. Y and Dr. K's opinions.
 
Finally, the Board notes that service medical records are 
negative for any complaints or diagnoses of heart disease.  
Record of examinations through 1953 discloses the veteran's 
cardiovascular system was normal.  Records do not demonstrate 
the veteran incurred heart problems until approximately 45 
years after he separated from service.  Consequently, the 
evidence in this matter is overwhelmingly against the grant 
of benefits based on service connection for the veteran's 
cause of death.  38 U.S.C.A. § 5107 (West 2002).  While the 
Board recognizes the veteran's tremendous sacrifice to our 
country and the appellant's sincere belief that the veteran's 
war injuries in some way contributed to his death, the Board 
may not decide this matter on sentiment or conjecture.  The 
Board must rely on competent evidence that is sufficiently 
probative of the matter.  Having reviewed all evidence of 
record, the Board concludes that service connection for the 
veteran's death is not warranted.


ORDER

Service connection for the veteran's cause of death is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



